                    UNITED STATES DISTRICT COURT FOR
                    THE MIDDLE DISTRICT OF TENNESSEE,
                           COLUMBIA DIVISION

                        JUDGMENT IN A CIVIL CASE

BOBBY SCHLUETER,                                 )
                                                 )
       Plaintiff,                                )
                                                 )
VS.                                              )     CASE No. 3:16-2079
                                                 )
INGRAM BARGE COMPANY,                            )
                                                 )
      Defendant.                                 )

      " Jury Verdict. This action came before the Court for a trial by jury. The issues
      have been tried and the jury has rendered its verdict as reflected in the verdict
      form filed December 18, 2019 (Docket No. 200).

      The jury found in favor of defendant Ingram Barge Company by a preponderance
      of the evidence that defendant was not negligent in the manner claimed by
      plaintiff Bobby Schlueter, and negligence did not cause damage to plaintiff.

      The jury found in favor of defendant Ingram Barge Company by a preponderance of the
      evidence that defendant’s barge was seaworthy and was not the proximate cause of any
      damage to plaintiff Bobby Schlueter.


      IT IS ORDERED AND ADJUDGED.




                                               KIRK DAVIES, CLERK
DATE: January 2, 2020
                                               s/Katheryn Beasley
                                               BY KATHERYN BEASLEY
                                               DEPUTY CLERK




  Case 3:16-cv-02079 Document 202 Filed 01/02/20 Page 1 of 1 PageID #: 2772
